            Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



EGAN, FLANAGAN AND COHEN, P.C.,

                   Plaintiff,

v.
                                                           Civil Action No. 3:21-cv-30041
THE HARTFORD d/b/a TWIN CITY FIRE
INSURANCE COMPANY AND CHASE,
CLARKE, STEWART & FONTANA,

                   Defendants.


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, Twin City Fire Insurance

Company, wrongly named as The Hartford d/b/a Twin City Fire Insurance Company (“Twin

City”), by and through its attorneys, hereby removes this case from the Superior Court for the

County of Hampden, Commonwealth of Massachusetts, to the United States District Court for

the District of Massachusetts. In support thereof, Twin City states as follows:

  I.   INTRODUCTION AND BACKGROUND

       1.      Plaintiff, Egan, Flanagan and Cohen, P.C., commenced this declaratory judgment

action in the Hampden County Superior Court, Commonwealth of Massachusetts, on or about

March 9, 2021, styled Egan, Flanagan and Cohen, P.C. v. The Hartford d/b/a Twin City Fire

Insurance Company and Chase, Clarke, Stewart & Fontana, Civil Action No. 2179CV00125.

       2.      Plaintiff alleges in the Complaint that it seeks determination of the coverages,

obligations, and duties under a commercial general liability policy issued to it by Twin City

related to Plaintiff’s claim for defense and indemnification for an arbitration demand asserted

against it by Plaintiff’s former shareholder Joseph A. Pacella. Exhibit 1, Complaint ¶¶ 1, 2. Mr.
            Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 2 of 9




Pacella sought $210,000 in deferred compensation from Plaintiff in his demand for arbitration.

Complaint ¶¶ 22, 23. Plaintiff asserts claims against Twin City for breach of contract, breach of

the covenant of good faith and fair dealing, violation of Mass. Gen. Laws c. 93A and Mass. Gen.

Laws c. 176D, and declaratory relief. Complaint at 5-7. While Chase, Clarke, Stewart &

Fontana, Inc. (“CCSF”) is a named defendant, the Complaint does not assert a single count

against or seek relief from CCSF. See generally Complaint.

 II.   THIS NOTICE OF REMOVAL IS TIMELY

       3.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is

removed before Twin City has even been served. Twin City received a copy of the Complaint on

March 12, 2021. A true copy of all documents (including the Complaint, Civil Action Cover

Sheet, Civil Tracking Order, and Summons issued to CCSF) received by Twin City are attached

hereto as Exhibit 1.

       4.      Additionally, pursuant to 28 U.S.C. §1446(c), this Notice of Removal is timely

because it is filed within one year of commencement of the action.

III.   THIS COURT HAS JURISDICTION UNDER 28 U.S.C. §§ 1441 and 1332

       5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1441 because the action could have been filed in this Court under 28 U.S.C. § 1332, in that the

amount in controversy exceeds the sum of $75,000, exclusive of interest and costs, and this is a

civil action between citizens of different states, excluding the fraudulently joined defendant,

CCSF. The presence of an in-state defendant is not a bar to removal because, as set forth more

fully below, CCSF is fraudulently joined.

            A. The Amount in Controversy Exceeds $75,000.

       6.      The amount in controversy exceeds $75,000, exclusive of interest and costs.



                                                2
            Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 3 of 9




Where, as here, the jurisdictional amount is not alleged in the Complaint, it can nevertheless be

determined when it is “facially apparent” from the Complaint itself. Evans v. Yum Brands, Inc.,

326 F. Supp. 2d 214, 220 (D.N.H. 2004) (quoting Williams v. Best Buy Co., 269 F.3d 1316, 1319

(11th Cir. 2001)).    Plaintiff alleges in the Complaint that Mr. Pacella sought deferred

compensation from Plaintiff in the amount of $210,000, and that Mr. Pacella filed a demand for

arbitration with the American Arbitration Association regarding the deferred compensation.

Complaint ¶¶ 22, 23.     It is this arbitration demand for which Plaintiff seeks defense and

indemnification.   Complaint at Exhibit B.     Thus, the amount in controversy is more than

$75,000.

       7.      To further assess whether there is a “reasonable probability that the amount in

controversy exceeds the jurisdictional minimum,” Reynolds v. World Courier Ground, Inc., 272

F.R.D. 284, 285-86 (D. Mass. 2011), the Court “need look to the notice of removal and any other

materials submitted by the removing defendant.” Laughlin Kennel Co. v. Gatehouse Media Inc.,

202 F. Supp. 3d 178, 179 (D. Mass. 2016) (quoting Huston v. FLS Language Centres, 18 F.

Supp. 3d 17, 21 (D. Mass. 2014)). Plaintiff’s Civil Action Cover Sheet, attached hereto as part

of Exhibit 1, states that it is seeking “$100,000+” in contract damages allegedly related to Twin

City’s “failure to provide defense and indemnification under an insurance policy.” Exhibit 1 at

p. 4. Thus Twin City has shown a “reasonable probability that the amount in controversy

exceeds the jurisdictional minimum” and this case is properly within the jurisdictional amount of

this Court.




                                               3
            Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 4 of 9




             B. There Is Complete Diversity of Citizenship Between Plaintiff and the
                Properly Joined Defendant.

                    i. Complete Diversity Exists Between Plaintiff and Properly Joined
                       Twin City.

       8.       Plaintiff, Egan, Flanagan and Cohen, P.C., is a professional corporation with its

principal place of business in Springfield, Massachusetts. Complaint ¶ 3. Thus, Plaintiff is a

citizen of Massachusetts.

       9.       Defendant, Twin City Fire Insurance Company, the properly joined defendant, is

a company formed under the laws of Indiana with its principal place of business in Connecticut.

Exhibit 2, Indiana Secretary of State Twin City Fire Insurance Company Business Information.

Twin City is diverse to Plaintiff.

       10.      Defendant, Chase, Clarke, Stewart & Fontana, Inc., is a corporation with a

principal place of business in Springfield, Massachusetts. Complaint ¶ 5. Although it is a citizen

of the state in which this action has been brought, 28 U.S.C. § 1441(b) does not act as a bar to

removal of this action because, as set forth more fully below, CCSF has been fraudulently joined

and must be disregarded for diversity purposes. Thus, there is complete diversity between

Plaintiff and properly joined Defendant Twin City.

                   ii. The Citizenship of Defendant Chase, Clarke, Stewart & Fontana, Inc.
                       Must Be Disregarded as This Defendant Has Been Fraudulently
                       Joined.

       11.      Defendant CCSF is a corporation with a principal place of business in Springfield,

Massachusetts. Complaint ¶ 5. It has been fraudulently joined as a defendant in this action for

the sole purpose of preventing Twin City from exercising its right to remove this case to federal

court. Because CCSF has been fraudulently joined, its citizenship must be disregarded. 28

U.S.C. § 1441(b) (civil actions removable on the basis of diversity jurisdiction may not be



                                                4
          Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 5 of 9




removed “if any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought”) (emphasis added). See Wilson v. Republic Iron &

Steel Co., 257 U.S. 92, 97 (1921) (“removal cannot be defeated by a fraudulent joinder of a

resident defendant having no real connection with the controversy”); Polyplastics, Inc. v.

Transconex, Inc., 713 F.2d 875, 877 (1st Cir. 1983) (“A party fraudulently joined to defeat

removal . . . is disregarded in determining diversity of citizenship.”); In re Pharm. Indus.

Average Wholesale Price Litig., 431 F. Supp. 2d 109, 117 (D. Mass. 2006) (“When a plaintiff

fraudulently joins a defendant to destroy removability, a federal court may ignore the lack of

consent from that defendant and permit the removal of the case.”).

       12.     A defendant is fraudulently joined where there is no possibility of a cause of

action against it. In re Pharm. Indus., 431 F. Supp. 2d at 118. Even a “mere theoretical

possibility of recovery under state law does not suffice to preclude removal.” Mills v. Allegiance

Healthcare Corp., 178 F. Supp. 2d 1, 5 (D. Mass. 2001) (citing Badon v. RJF Nabisco, Inc., 236

F.3d 282, 286 n.4 (5th Cir. 2000)). See Coughlin v. Nationwide Mut. Ins. Co., 776 F. Supp. 626,

628 (D. Mass. 1991) (holding that fraudulent joinder exists when the plaintiff fails to state a

claim against the non-diverse defendant). “The linchpin of the fraudulent joinder analysis is

whether the joinder of the non-diverse party has a reasonable basis in law and fact.” Mills, 178

F. Supp. 2d at 4. A “non-diverse defendant without a real connection to the controversy” cannot

defeat the right of removal. Carey v. Bd. of Governors of the Kernwood Country Club, 337 F.

Supp. 2d 339, 341 (D. Mass. 2004).

       13.     In the Complaint, Plaintiff names CCSF as a defendant and alleges that it was an

agent of Twin City. Complaint ¶¶ 5, 6. Plaintiff further alleges that it directed its request for

defense and indemnification to CCSF under the insurance policy Twin City issued to Plaintiff



                                                5
          Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 6 of 9




and that Twin City (not CCSF) responded to Plaintiff’s request for coverage. Complaint ¶¶ 24,

25. Outside of these allegations, Plaintiff asserts no facts in the Complaint that could possibly

give rise to a cause of action against CCSF. Plaintiff consistently throughout the Complaint

refers only to Twin City as the “defendant,” see, e.g., Complaint ¶¶ 4, 6, 25-28, 30-42, and

asserts its breach of contract, breach of the covenant of good faith and fair dealing, violation of

Mass. Gen. Laws c. 93A and 176D, and request for declaratory relief claims only against Twin

City. Complaint at 5-7. Plaintiff does not allege that it was in a contractual relationship with

CCSF that would give rise to its breach of contract and breach of the covenant of good faith and

fair dealing claims, nor does Plaintiff claim that CCSF engaged in unfair and deceptive acts and

practices in violation of c. 93A or 176D. See generally Complaint. Plaintiff’s declaratory

judgment count only requests a determination of Plaintiff’s rights and Twin City’s duties under

the insurance policy issued by Twin City. See Complaint ¶¶ 36-37. CCSF has no connection

whatsoever to the controversy before the Court. There is no actionable allegation made against

and no right to relief requested from CCSF such that there is no reasonable basis in law or fact

for the joinder of CCSF, other than to defeat Twin City’s right to remove this case to federal

court. While Plaintiff alleges that CCSF was Twin City’s agent, see Complaint ¶ 5, this is

insufficient to impose liability upon CCSF with respect to any of Plaintiff’s claims.          See

Porshin v. Snider, 349 Mass. 653, 655 (1965) (“unless otherwise agreed, a person making or

purporting to make a contract for a disclosed principal does not become a party to the contract”);

Atlantic Salmon A/S v. Curran, 32 Mass. App. Ct. 488, 492 (1992) (agent acting on behalf of

disclosed principal not liable on contract entered into on behalf of principal). See also W.R.

Constr. & Consulting, Inc. v. Jeld-Wen, Inc., No. 01-10098-DPW, 2002 U.S. Dist. LEXIS

18686, at *14-15 (D. Mass. Sep. 20, 2002) (“Absent an agreement to the contrary, an agent for a



                                                6
             Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 7 of 9




disclosed principal does not become a party to a contract that it enters into on behalf

of the principal within the scope of agency.”). In the absence of any reasonable basis for

recovery against CCSF, there is complete diversity of citizenship between Plaintiff and Twin

City such that this action may be removed.

IV.    THIS COURT IS THE PROPER VENUE

       14.      The Superior Court for the County of Hampden, Commonwealth of

Massachusetts, is located within the District of Massachusetts. See 28 U.S.C. § 101. Thus,

venue is proper in this Court as it is the district “embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).

 V.    CONSENT OF ALL DEFENDANTS

       15.      As set forth more fully above, CCSF has been fraudulently joined. Thus, its

consent to removal is unnecessary. Polyplastics, 713 F.2d at 877; In re Pharm. Indus., 431 F.

Supp. 2d at 117.

VI.    PLEADINGS AND PROCESS

       16.      As required by 28 U.S.C. § 1446(a), Twin City has attached to this Notice of

Removal copies of all state court process and pleadings and all other papers it has received. See

Exhibit 1.

       17.      Pursuant to Local Rule 81.1, Twin City will file certified or attested copies of all

records and proceedings and all docket entries in the state court within 28 days after filing this

Notice of Removal.

VII.   NOTICE GIVEN

       18.      Pursuant to 28 U.S.C. § 1446(d), Twin City is filing a Notice of Filing of Notice

of Removal with the Clerk of the Superior Court for the County of Hampden, Commonwealth of



                                                 7
           Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 8 of 9




 Massachusetts, the state court in which the action is currently pending, and will serve a copy of

 this Notice on all parties to the removed action.

VIII.   CONCLUSION

        19.     In filing this Notice of Removal, Twin City does not waive and specifically

 reserves any and all defenses and does not admit any of the allegations in Plaintiff’s Complaint.

        20.     Based upon the foregoing, this Court has jurisdiction over this matter pursuant to

 28 U.S.C. §§ 1332, 1441, and 1446, and notice is hereby given that Defendant Twin City

 removes this case from the Superior Court for the County of Hampden, Commonwealth of

 Massachusetts to the United States District Court for the District of Massachusetts.

                                               Respectfully submitted,

                                               DEFENDANT TWIN CITY FIRE INSURANCE COMPANY,
                                               WRONGLY NAMED AS THE HARTFORD D/B/A TWIN
                                               CITY FIRE INSURANCE COMPANY,

                                               By its Attorneys,

 Dated: April 9, 2021                          /s/ Michelle M. Byers
                                               George C. Rockas, BBO #544009
                                               George.Rockas@wilsonelser.com
                                               Michelle M. Byers, BBO #684836
                                               Michelle.Byers@wilsonesler.com
                                               Wilson Elser Moskowitz Edelman & Dicker LLP
                                               260 Franklin Street, 14th Floor
                                               Boston, Massachusetts 02110
                                               (617) 422-5300




                                                     8
          Case 3:21-cv-30041-KAR Document 1 Filed 04/09/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

         I, Michelle M. Byers, hereby certify that, on this 9th day of April, 2021, the foregoing
document was submitted for filing through the ECF system. The foregoing will be served
electronically to registered CM/ECF participants via the NEF, and paper copies will be served
via first class mail on those who have appeared and are indicated as non-registered participants.


                                            /s/ Michelle M. Byers
                                            Michelle M. Byers




                                               9
